Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 1 of 21 PageID #: 107



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------,
 DAVID P. WATSON, individually and on
 behalf of all others similarly
 situated,                                             Memorandum & Order

                  Plaintiff,                          19-CV-5838 (KAM)(SJB)

     -against-

 PREMIER CREDIT OF NORTH AMERICA, LLC,

                Defendant.
 --------------------------------------X

 MATSUMOTO, United States District Judge:

             On October 15, 2019, David P. Watson (“plaintiff”)

 commenced this action, individually and on behalf of similarly

 situated persons, against Premier Credit of North America, LLC

 (“defendant” or “PCNA”), alleging that a debt collection letter

 sent by defendant to plaintiff violated the provisions of the

 Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et

 seq.   (ECF No. 1, Compl. at 1; ECF No. 1-1, PCNA Debt Collection

 Letter (the “Letter”), Exh. 1.)           Presently before the court is a

 motion by the defendant seeking to dismiss the complaint under

 Federal Rule of Civil Procedure 12(b)(6) for failure to state a

 claim.   (ECF No. 16, Def. Mem. of Law in Supp. of Mot. to Dis.)

 For the reasons stated below, defendant’s motion to dismiss this

 action is granted.




                                       1
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 2 of 21 PageID #: 108



                                 BACKGROUND

             Plaintiff David P. Watson is a citizen of the United

 States, currently residing in Queens County, New York, who

 allegedly owes a sum of money for a student loan (the “debt”).

 (Compl. at 2.)      Defendant Premiere Credit of North America, LLC,

 is a company based in Indiana, which operates a debt collection

 enterprise as its primary business.        (Id.)    Plaintiff’s debt was

 assigned to defendant for collection at a time unknown to

 plaintiff and known only to defendant.          (Id.)   When assigned,

 the debt was allegedly in default.        (Id.)    On October 30, 2018,

 defendant sent the single collection letter at issue to

 plaintiff.    (Id. at 4; see ECF No. 1-1, Exh. 1.)         The letter was

 the first written communication received by plaintiff from

 defendant.    (Id. at 4.)    On October 15, 2019 plaintiff filed

 this action on behalf of himself and a purported class of

 similarly situated people.       (Id. at 12.)     Plaintiff seeks a

 declaratory judgment that the letter violates the FDCPA, along

 with monetary damages and attorney’s fees pursuant to 15 U.S.C.

 § 1692k.    (Id.)

                               LEGAL STANDARD

 I. Motion to Dismiss for Failure to State a Claim

             To survive a Rule 12(b)(6) motion to dismiss, a

 complaint must contain facts sufficient to “state a claim for

 relief that is plausible on its face.”          Bell Atlantic Corp. v.


                                       2
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 3 of 21 PageID #: 109



 Twombly, 550 U.S. 544, 570 (2007).        A claim is plausible when

 the facts contained in the complaint “allow the court to draw

 the reasonable inference that the defendant is liable for the

 misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009).   “The plausibility standard is not akin to a

 ‘probability requirement,’ but it asks for more than a sheer

 possibility that a defendant has acted unlawfully.”           Id.   A

 complaint must contain “more than labels and conclusions, and a

 formulaic recitation of a cause of action's elements will not

 do.”   Bell Atlantic Corp., 550 U.S. at 545.         In evaluating a

 motion to dismiss, the court should “accept[] all factual

 allegations in the complaint as true, and draw[] all reasonable

 inferences in the plaintiff's favor.”         Chambers v. Time Warner,

 Inc., 282 F.3d 147, 152 (2d Cir. 2002).         The court “may consider

 the facts alleged in the complaint, documents attached to the

 complaint as exhibits, and documents incorporated by reference

 in the complaint.”     DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104,

 111 (2d Cir. 2010).

                                 DISCUSSION

 I. Fair Debt Collection Practices Act

             Congress passed the Fair Debt Collection Practices Act

 in order to end “the use of abusive, deceptive, and unfair debt

 collection practices.”      15 U.S.C. § 1692(a).      The FDCPA does not

 assume that recipients of collection letters are appraised of


                                       3
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 4 of 21 PageID #: 110



 their rights and so requires that these letters contain a

 validation notice.     15 U.S.C. § 1692g(a)(3)-(5).        A validation

 notice must contain the following:


             (3) a statement that unless the consumer, within
             thirty days after receipt of the notice, disputes the
             validity of the debt, or any portion thereof, the debt
             will be assumed to be valid by the debt collector;

             (4) a statement that if the consumer notifies the debt
             collector in writing within the thirty-day period that
             the debt, or any portion thereof, is disputed, the
             debt collector will obtain verification of the debt or
             a copy of a judgment against the consumer and a copy
             of such verification or judgment will be mailed to the
             consumer by the debt collector; and

             (5) a statement that, upon the consumer's written
             request within the thirty-day period, the debt
             collector will provide the consumer with the name and
             address of the original creditor, if different from
             the current creditor.

 15 U.S.C. § 1692g(a)(3)-(5).       Although a validation notice must

 communicate the preceding information, there “is no requirement

 that the letter quote verbatim the language of the statute.”

 Emanuel v. Am. Credit Exch., 870 F.2d 805, 808 (2d Cir. 1989).

             Here, the letter in question contains a validation

 notice and the language of the notice closely tracks the

 language of the statute.      (Compare 15 U.S.C. § 1692g(a)(3)-(5)

 with ECF No. 1-1 at 1.)      However, this does not settle the

 issue, as Premiere Credit “has the obligation, not just to

 convey the information, but to convey it clearly.”           Jacobson v.

 Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)


                                       4
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 5 of 21 PageID #: 111



 (citing Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir.

 1996)).   “We recognize there are many cunning ways to

 circumvent § 1692g under cover of technical compliance.”

 Russell, 74 F.3d at 35.

             In evaluating whether 15 U.S.C. § 1692g or § 1692e has

 been violated, courts in this circuit employ an objective test

 that analyses a collection letter from the perspective of the

 “least sophisticated consumer.”           Jacobson, 516 F.3d at 90;

 Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993);

 Russell, 74 F.3d at 34 (“the test is how the least sophisticated

 consumer — one not having the astuteness of a ‘Philadelphia

 lawyer’ or even the sophistication of the average, everyday,

 common consumer — understands the notice he or she receives.”).

 If a collection letter contains language which “overshadows or

 contradicts” the validation notice, this is a violation of the

 FDCPA.    Russell, 74 F.3d at 34.         However, the statute has a

 “dual purpose,” not only to protect consumers, but also to

 shield creditors “against liability for bizarre or idiosyncratic

 interpretations of collection notices.”           Clomon, 988 F.2d at

 1320.

 II. Plaintiff has Failed to State a Claim under 15 U.S.C.
 §1692g(a)(3)

             The court finds that least sophisticated consumer

 reading the instant letter would understand that the validity of



                                       5
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 6 of 21 PageID #: 112



 the debt could be disputed orally, and would not interpret the

 letter to mean that any dispute must be made in writing.

 Plaintiff alleges that defendant violated the FDCPA by implying

 in the Letter that a consumer could only dispute the debt in

 writing and could not dispute the debt orally. (ECF No. 17, Pl.

 Mem. in Opp. to Def. Mot. to D. (“Pl. Opp.”) at 13-19.)

 Plaintiff’s characterization of defendant’s letter is legally

 and factually deficient.

            The Second Circuit recognizes a “bifurcated scheme,”

 where § 1692g(a)(3) allows written or oral communication, even

 though § 1692g(a)(4)-(5) requires a writing1.           Hooks v. Forman,

 Holt, Eliades & Ravin, LLC, 717 F.3d 282, 286 (2d Cir. 2013).

 Despite the statutory scheme being “complex,” when the language

 of the validation notice closely tracks the language of the

 statute, as is the case here, it cannot be deemed confusing in

 itself.   Id. (citing Camacho v. Bridgeport Financial, Inc., 430

 F.3d 1078, 1082 (9th Cir. 2005)).         However, if language

 elsewhere in the letter implies that a writing is required to

 dispute a debt, this would “overshadow the validation notice and

 be misleading.”     Id.   The letter must be read as a whole for the



 1
       Plaintiff argues that courts in the Third Circuit do not acknowledge
 the “bifurcated scheme” for § 1692g(a) employed in this circuit. (ECF No. 17,
 Pl. Opp. at 15; Graziano v. Harrison, 950 F. 2d 107 (3d Cir. 1991)). Courts
 in this circuit, however, have followed Hooks, finding that the writing
 requirements in (a)(4) and (5) do not imply a writing requirement for (a)(3).
 Hooks, 717 F.3d at 286.


                                       6
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 7 of 21 PageID #: 113



 purposes of this analysis.       See Ellis v. Solomon & Solomon,

 P.C., 591 F.3d 130, 135 (2d Cir. 2010) (“even the least

 sophisticated consumer can be presumed...to read a collection

 notice with some care.”); McStay v. I.C. Sys., Inc., 308 F.3d

 188, 191 (2d Cir. 2002) (even when part of a letter is

 ambiguous, there is no violation if this ambiguity “dissipates

 when read in conjunction with” other language).

             The letter provides defendant’s phone number at three

 separate locations on the first page.         (ECF No. 1-1 at 1.)

 First, defendant prominently displays the phone number on the

 top right of the first page alongside the words “Complaints or

 Compliments?”    (Id.)    Second, defendant displays the number in

 the center of the first page with the instruction “to make

 payment arrangements or discuss other options.”          (Id.)    Finally,

 defendant displays the number at the bottom of the first page,

 as part of the correspondence address.         (Id.)   Plaintiff argues

 that the accompanying language would lead the least

 sophisticated consumer to believe that the phone number could

 not be used to dispute a debt.       (Pl. Opp. at 17, 19.)       However,

 the precedent plaintiff cites establishes that providing a phone

 number and indicating it can be used for specific purposes does

 not “overshadow” the validation notice or imply that disputes

 cannot be made orally.      (See id. at 18; Abramov v. I.C. Sys.,

 Inc., 54 F. Supp. 3d 270 (E.D.N.Y. 2014); Lotito v. Recovery


                                       7
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 8 of 21 PageID #: 114



 Associates Inc., No. 13-CV-5833, 2014 WL 4659464, at *9

 (E.D.N.Y. Sept. 17, 2014); Vetrano v. CBE Grp., Inc., No. 15-CV-

 3185 (JSA)(KT), 2016 WL 4083384, at *8 (E.D.N.Y. Aug. 1, 2016)

 (“[n]either Abramov nor Lotito holds that language in a debt

 collection letter which provides a debtor with a phone number to

 contact the debt collector with regard to making a payment

 contradicts or overshadows a proper Section 1692g validation

 notice.”); Thomas v. Midland Credit Mgmt., Inc., No. 17-CV-523

 (ADS)(ARL), 2017 WL 5714722, at *7 (E.D.N.Y. Nov. 27, 2017)

 (“unlike in Vetrano, the letter here does not state that debtors

 should call only to arrange for payment”)(internal quotations

 omitted); Castro v. ARS Nat'l Servs., Inc., No. 99–CV–4596, 2000

 WL 264310, at *3 (S.D.N.Y. Mar. 8, 2000) (finding that a letter

 does not imply a writing was required when it “provides the

 consumer with the defendant's toll-free telephone number”).

             That defendant provided its phone number at the bottom

 of the page, after the statements discussing the debt and in

 line with defendant’s correspondence address, further undermines

 plaintiff’s contention.      See Thomas, 2017 WL 5714722, at *7

 (option of oral disputation was clear when “defendant’s phone

 number appears without qualification directly below the

 statements regarding debt disputes”).         Defendants list the

 number next to two phrases that clearly communicate the option

 of oral disputation: the word “complaints” next to the telephone


                                       8
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 9 of 21 PageID #: 115



 number at the top of the letter, and the phrase “or discuss

 other options” next to the telephone number in the middle of the

 letter.

             Where defendant does not provide an address as the

 exclusive means of disputation, it is permitted to include a

 correspondence address in the Letter.         Plaintiff argues that

 cases from this district have held a letter invalid when it

 included a P.O. Box address immediately before the validation

 notice. (Pl. Opp. at 17-19; Vetrano, 2016 WL 4083384 at *8-9;

 Abramov, 54 F. Supp. 3d 270 at 277; Lotito, 2014 WL 4659464 at

 *8.)   However, “[t]he Vetrano, Abramov, and Lotito courts all

 took issue with an instruction [accompanying the address and]

 specifically including the phrase ‘written disputes’ or

 ‘disputes in writing.’”      Rosen v. LJ Ross Assocs., Inc., No. 19-

 CV-5516 (ARR)(VMS), 2020 WL 1332145, at *6 (E.D.N.Y. Mar. 23,

 2020).    Defendant’s letter states that plaintiff can “[s]end all

 payments and correspondence to [address]” and does not include

 an explicit reference requiring disputes to be in writing only,

 instead providing a phone number in two locations on the front

 of the letter.     (ECF No. 1-1 at 1.)     Thus, defendant’s letter is

 more analogous to the letter in Goodman, where the court found

 that the instruction to “send payment and correspondence to

 [address]” did not overshadow or contradict the validation

 notice when multiple telephone numbers were provided elsewhere


                                       9
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 10 of 21 PageID #: 116



 in the letter.     Goodman v. Mercantile Adjustment Bureau, LLC,

 No. 18-CV-04488 (ARR)(SJB), 2019 WL 692934 (E.D.N.Y. Feb. 19,

 2019).    This letter contains almost the same language and

 provides a phone number in multiple locations.           (ECF No. 1-1 at

 1.)

             Plaintiff’s reliance on Balke is also inapposite.           See

 Pl. Opp. at 18; Balke v. All. One Receivables Mgmt., Inc., No.

 16-CV-5624 (ADS)(AKT), 2017 WL 2634653, at *8 (E.D.N.Y. June 19,

 2017).    In Balke, the text of the letter expressly limited the

 use of the telephone number to a particular purpose.            Goodman,

 2019 WL 692934, at *5 (“the letter [in Balke] instructed the

 consumer that, if she was ‘experiencing financial difficulties,’

 she could call the office to receive ‘assist[ance]...in

 negotiating a suitable arrangement’”); Rosen v. LJ Ross Assocs.,

 Inc., No. 19-CV-5516 (ARR), 2020 WL 1332145, at *6 (E.D.N.Y.

 Mar. 23, 2020) (“[t]he Balke letter expressly limited telephone

 communications to calls about ‘negotiating a suitable

 arrangement’ for consumers with ‘financial difficulties’”).             In

 contrast to the letter in Balke, the letter in this case does

 not limit the consumer’s use of the phone number.           (ECF No. 1-1

 at 1.)    As a result, the least sophisticated consumer would not

 mistake the inclusion of defendant’s phone number thrice, in two

 places with explicit instruction directing any complaints or a




                                       10
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 11 of 21 PageID #: 117



 discussion of options, as somehow limiting the consumer’s

 ability to dispute the debt.

             For the foregoing reasons, plaintiff has failed to

 state a claim under 15 U.S.C. §1692g(a)(3).

 III. Plaintiff has Failed to State a Claim Under 15 U.S.C. §
 1692g(a)(2)

             Plaintiff’s argument that defendant failed to

 adequately identify the creditor as required by 15 U.S.C. §

 1692g(a)(2) is unpersuasive.        “Courts in the Eastern District

 have held that even if a collection letter does not use the

 words ‘creditor’ or ‘owner’ to identify the current holder of

 the debt, ‘the FDCPA does not require debt collectors to use

 magic words to avoid liability.’” Stehly v. Client Servs., Inc.,

 No. 18-CV-5103 (DRH)(ARL), 2019 WL 2646664, at *3 (E.D.N.Y. June

 27, 2019) (quoting Romano v. Schacter Portnoy, L.L.C., 2017 WL

 2804930, at *3 (E.D.N.Y. June 28, 2018)).          Both defendant and

 plaintiff acknowledge as much and cite to this clear precedent.

 (See Pl. Opp. at 12 and Def. Reply at 9.)

             Here, defendant adequately identified the creditor in

 two places.     First, the letter lists “College Assist” as the

 “guarantor” at the top right of the page.          (See ECF No. 1-1.)

 Second, the first body paragraph of the letter states, “[y]our

 student loan has defaulted. College Assist has taken assignment

 of the debt from your loan holder. Premier Credit of North



                                       11
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 12 of 21 PageID #: 118



 America, LLC (PCNA) is collecting this debt for College Assist.”

 Id.

             Plaintiff argues that describing “College Assist” as

 the “Guarantor” left College Assist’s status in relation to the

 debt open to interpretation, but ignores the first paragraph.

 (Pl. Opp. at 11-12.)      To support his argument, plaintiff cites

 to a Seventh Circuit case in which the court found the

 description “re: [name of creditor]” insufficient to identify

 the current owner of the debt.        See Steffek v. Client Servs.,

 Inc., No. 19-1491, 2020 WL 288239 (7th Cir. Jan. 21, 2020).

 Courts in this circuit have similarly held that a single

 reference, preceded by “re,” is insufficient.           In White, the

 court noted that the defendant’s letters to the plaintiffs

 contained only one reference to the creditor in the upper right-

 hand corner of the letters following the term “[r]e.”            White v.

 Prof'l Claims Bureau, Inc., 284 F. Supp. 3d 351, 362-63

 (E.D.N.Y. 2018); see also Datiz v. Int'l Recovery Assocs., Inc.,

 No. 15-CV-3549 (ADS)(AKT), 2016 WL 4148330, at *10 (E.D.N.Y.

 Aug. 4, 2016) (letter listed creditor as “Re: John T. Mather

 Hospital” without any further clarification);           Eun Joo Lee v.

 Forster & Garbus LLP, 926 F. Supp. 2d 482, 485 (E.D.N.Y. 2013)

 (debt collection letter identified the creditor with a line that

 read, “Re: NCOP XI, LLC A/P/O CAPITAL ONE.” NCOP XI, LLC

 (“NCOP”) without any further information).


                                       12
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 13 of 21 PageID #: 119



             Here, defendant lists the name of the creditor three

 times in the letter and describes the relationship between the

 creditor and the collection agency. (ECF No. 1-1 at 1.)

 Moreover, listing the current holder of the debt as the

 “Guarantor” is a more specific description than “re.”            (Id.)

             In contrast, defendant cites to cases in this circuit

 where courts found that collection notices analogous to the

 letter at issue in this case did not violate the FDCPA.            (See

 Def. Reply at 8-9.)      The letter in Wright described the current

 creditor as “Client” and said “your account has been referred to

 our office for collection on behalf of our referenced client.”

 Wright v. Phillips & Cohen Assocs., Ltd., No. 12-CV-4281

 (DRH)(GRB), 2014 WL 4471396, at *1 (E.D.N.Y. Sept. 10, 2014).

 The court explained that listing the current creditor as

 “client” was permissible because “any confusion such a label may

 have caused was alleviated by Defendant's plain statement that

 the debt Defendant intended to collect was ‘on behalf of our

 above referenced client.’”       Id. at 5.    In this case, the

 creditor was listed as “Guarantor,” but the letter also

 explained that “Premiere Credit of North America, LLC is

 collecting this debt for College Assist.”          (ECF No. 1-1 at 1)

 (emphasis added).

             When the name of the creditor is mentioned multiple

 times or where the context of the letter indicates the identity


                                       13
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 14 of 21 PageID #: 120



 of the creditor, even the least sophisticated consumer is not

 misled or confused.      Taylor v. MRS BPO, LLC, No. 17-CV-

 1733(ARR)(RER), 2017 WL 2861785, at *3 (E.D.N.Y. July 5, 2017)

 (“the Collection Letter mentions Chase two additional times, in

 a context that implicitly makes clear that Chase is the current

 creditor”) (internal quotations omitted);          Goldtsein v.

 Diversified Adjustment Serv., Inc., No. 17-CV-04729 (BMC), 2017

 WL 5592683, at *2 (E.D.N.Y. Nov. 20, 2017) (finding that

 although the letter didn’t explicitly identify the creditor, the

 fact that “the letter mentions Sprint seven times” and said

 “[y]our account has been placed with us for collection” was

 sufficient);     Lugo v. Forster & Garbus, LLP, No. 19-CV-1435

 (ARR)(CLP), 2019 WL 5303957, at *3 (E.D.N.Y. Oct. 21, 2019)

 (finding no possible confusion where “[t]he instant Collection

 Letter refers to the creditor twice, by stating ‘Re: Barclays

 Bank Delaware’ [and] [t]he rest of the letter provides context

 for the consumer to understand that Barclays Bank Delaware is

 the creditor”).

             Because defendant has made plain that it is collecting

 the debt “for” College Assist, the court finds that the identity

 of the creditor is clear, even to the least sophisticated

 consumer.    As a result, plaintiff has also failed to state a

 claim under 15 U.S.C. § 1692g(a)(2).




                                       14
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 15 of 21 PageID #: 121



 IV. The Formatting and Structure of the Letter Would Not Confuse
 or Mislead the Least Sophisticated Consumer

             Plaintiff argues that the letter is “formatted in a

 manner such that the validation notice is visibly

 inconspicuous.”     (Compl. at 8.)     Specifically, plaintiff alleges

 that the validation notice is “buried” and that the instruction,

 provided multiple times in bold letters to “SEE REVERSE SIDE FOR

 IMPORANT INFORMATION,” would distract the least sophisticated

 consumer from the notice. (Id.; Pl. Opp. at 5.)           This is a

 tortured and incorrect reading of the letter.           The court finds

 that formatting of the letter does not overshadow or distract

 from the validation notice or otherwise mislead the least

 sophisticated consumer.

             “[E]ven the least sophisticated consumer can be

 presumed...to read a collection notice with some care.”            Ellis,

 591 F.3d at 135.     Courts have found that a validation notice is

 not buried even when it is included on the second page of the

 letter.    See Omogbeme v. Risk Mgmt. Alternatives, Inc., No. 01-

 CV-7293 (SJ), 2003 WL 21909773, at *1 (E.D.N.Y. Aug. 4, 2003);

 Stark v. RJM Acquisitions LLC, No. 08-CV-2309 (CPS), 2009 WL

 605811, at *5 (E.D.N.Y. Mar. 9, 2009); Hernandez v. Affiliated

 Group, Inc., No. 04-CV-4467, 2006 WL 83474, at *3 (E.D.N.Y.

 Jan.12, 2006); Clomon, 988 F.2d at 1319.          The validation notice

 here is presented in the middle of the front page of the letter.



                                       15
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 16 of 21 PageID #: 122



 Courts have repeatedly found that identical or similar

 formatting to the letter at issue does not violate the FDCPA.

 Jacobson, 516 F.3d 85 (the validation notice was provided, “on

 [the] face of the letter, below the initial statement, and in

 clear terms. In these circumstances, even the least

 sophisticated debtor would understand that she had the option to

 submit a notice of dispute”); see also Abergel v. Miamonides

 Hosp., No. 19-CV-4260 (PKC), 2019 WL 3804734, at *3 (E.D.N.Y.

 Aug. 13, 2019); Lerner v. Forster, 240 F. Supp. 2d 233, 238

 (E.D.N.Y. 2003) (“the validation notice was located on

 the front of the Letter, directly below the information

 directing consumers how to resolve their debt by contacting the

 creditor.    Thus, there is even less chance of

 the validation notice being overshadowed”).          Plaintiff’s

 attorneys should be aware that formatting of this kind does not

 violate the FDCPA, given that a court in one of their recent

 lawsuits dismissed their formatting complaints because “the

 validation notice here is on the front page of the body the

 letter.”    Allen v. Advanced Call Ctr. Techs., L.L.C., No. 18-CV-

 2873 (RRM)(AYS), 2019 WL 4887683, at *7 (E.D.N.Y. Sept. 30,

 2019).

             Plaintiff’s legal argument and cases upon which he

 relies are unconvincing.       (See Pl. Opp. at 19-20.)      Thomas

 contained a “bold faced statement that payment is expected


                                       16
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 17 of 21 PageID #: 123



 within three days.”      Thomas v. Nat'l Bus. Assistants, Inc., No.

 CIV N82-469, 1984 WL 585309, at *1 (D. Conn. Oct. 5, 1984).             Ost

 involved a letter where the validation notice was on the second

 page, in smaller font than the rest of the letter and with no

 reference to it on the first page.         Ost v. Collection Bureau,

 Inc., 493 F. Supp. 701, 703 (D.N.D. 1980).          These letters are

 completely inapposite to the letter at issue in this case.

             Even if the court found a deficiency with the

 formatting or structure of the letter, plaintiff could not

 prevail on formatting grounds alone.         “Courts in this Circuit

 have repeatedly rejected the notion that a validation notice is

 overshadowed by the formatting of disclosures alone, absent

 contradictory language.”       Nunez v. Mercantile Adjustment Bureau,

 LLC, No. 19-CV-2962 (PKC)(ST), 2020 WL 2475619, at *7 (E.D.N.Y.

 May 13, 2020); see also Musarra v. Balanced Healthcare

 Receivables, LLC, No. 19-CV-5814 (ARR)(RML), 2020 WL 1166449, at

 *7 (E.D.N.Y. Mar. 11, 2020); Park v. Forster & Garbus, LLP, No.

 19-CV-3621(ARR)(ST), 2019 WL 5895703, at *7 (E.D.N.Y. Nov. 12,

 2019).    The court has already found that there is no

 contradictory or misleading language elsewhere in the letter

 that would leave the least sophisticated consumer confused as to

 his or her rights, and plaintiff’s argument also fails this

 prong of analysis.




                                       17
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 18 of 21 PageID #: 124



 V. Plaintiff has Failed to State a Claim under 15 U.S.C. § 1692e
 and § 1692e(10)

             Section 1692e bars debt collectors from using “any

 false, deceptive, or misleading representation or means in

 connection with the collection of any debt.”          Belichenko v. Gem

 Recovery Sys., No. 17-CV-1731(ERK)(ST), 2017 WL 6558499, at *5

 (E.D.N.Y. Dec. 22, 2017); 15 U.S.C. § 1692e(10).           “[A]

 collection notice is deceptive when it can be reasonably read to

 have two or more different meanings, one of which is

 inaccurate.”     Russell, 74 F.3d at 35.      Importantly, “[c]ourts in

 this Circuit have held that the standard for determining a

 violation of § 1692e(10) is essentially the same as that for §

 1692g.” Park, 2019 WL 5895703, at *4; see Papetti v. Rawlings

 Financial Servs., LLC, 121 F. Supp. 3d 340 (S.D.N.Y. Aug. 5,

 2015); Foti v. NCO Financial Sys., Inc., 424 F. Supp. 2d 643,

 666 (S.D.N.Y. 2006).      In the context of plaintiff’s specific

 claims, “[t]he ‘operative inquiry’ ... is whether ‘the

 hypothetical least sophisticated consumer could reasonably

 interpret’ the challenged statement ... to represent,

 incorrectly, that a debt dispute must be made in writing.”

 (Goodman, 2019 WL 692934, at *7) (quoting Lotito, 2014 WL

 4659464, at *8); see, e.g., Vera v. Trans–Conti. Credit &

 Collection Corp., No. 98-CV-1866 (DC), 1999 WL 163162, at *4

 (S.D.N.Y. Mar. 24, 1999)(“[f]or essentially the same reasons



                                       18
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 19 of 21 PageID #: 125



 that [the Court] conclude[s] that the debt violation notice

 violates § 1692g(a)(3), [it] also conclude[s] that the notice

 violates § 1692e(10)”).       This same rule applies for the

 allegations made under § 1692g(a)(2).         Schlesinger v. Jzanus

 Ltd., No. 17-CV-3648 (BMC), 2018 WL 2376302, at *1 (E.D.N.Y. May

 24, 2018) (“[p]laintiffs allege that the letters violate 15

 U.S.C. § 1692g(a)(2)...For the same reasons, plaintiffs claim

 that the letters are deceptive and misleading and therefore

 violate § 1692e(10)”).

             Because the inquiry for § 1692g and § 1692e is

 essentially the same, this court dismisses plaintiff’s claims

 under § 1692e for the same reasons it dismissed the § 1692g

 claims.    (See supra.)    The court has already explained that the

 language in defendant’s collection letter did not mislead the

 least sophisticated consumer as to whether disputes could be

 made orally.     (Id.)   Providing a P.O. Box address, coupled with

 repeatedly providing a telephone number, is not, as a matter of

 law, misleading or deceptive.        See Rosen, 2020 WL 1332145, at

 *5–6; Kagan v. Selene Fin. L.P., 210 F. Supp. 3d 535, 543-45

 (S.D.N.Y. 2016); Goodman, 2019 WL 692934 (“[t]he letter’s

 instruction to consumers to send physical mail to a specific

 address — paired with the letter’s repeated disclosure of

 defendant’s phone number and a properly-conveyed validation

 notice — is not susceptible to misinterpretation by the least


                                       19
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 20 of 21 PageID #: 126



 sophisticated consumer, and therefore it does not

 violate section 1692e”).

             The court has also found that the language identifying

 the creditor, College Assist, was not misleading and so does not

 violate the “catchall” provision of § 1692(e)(10). See supra;

 Lugo, 2019 WL 5303957, at *2.        The multiple references to

 College Assist and a description of the relationship between

 College Assist and the defendant Premiere Credit cannot be

 reasonably interpreted by the least sophisticated consumer as

 false, deceptive or misleading. See Stehly, 2019 WL 2646664, at

 *5.

             Finally, the court has found that the structure and

 formatting of the letter were well within the boundaries of the

 law. (See supra.) Placing the validation notice in standard font

 in the middle of the front page of the letter is not misleading

 to the least sophisticated consumer.




                                       20
Case 1:19-cv-05838-KAM-PK Document 19 Filed 09/27/20 Page 21 of 21 PageID #: 127



                                  CONCLUSION

             For the foregoing reasons, the court grants

 defendants’ motion to dismiss.        The Clerk of the Court is

 respectfully directed to enter judgment in favor of the

 defendants, and close the case.


 SO ORDERED.


 Dated:      September 27, 2020
             Brooklyn, New York


                                     ______________/__ ___________
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge
                                     Eastern District of New York




                                       21
